Exhibit 10.02

 


COGENT COMMUNICATIONS GROUP, INC.

 

SIXTH AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of the 9th day of
February, 2005 by and among (i) Cogent Communications Group, Inc., a Delaware
corporation (the “Company”), (ii) David Schaeffer (the “Founder”) and
(iii) those persons whose names are set forth under the heading “Purchasers” on
Schedule I hereto (the “Purchasers”).

 

WITNESSETH:

 

WHEREAS, in connection with this Agreement, the Stockholders listed on Schedule
1 as Purchasers hereto intend to convert their shares of Preferred Stock, as
defined below, into shares of the Company’s common stock, par value $.001 per
share (“Common Stock”);

 

WHEREAS, the Founder and certain of the Purchasers who purchased the Series F
Participating Convertible Preferred Stock, par value $.001 per share (“Series F
Preferred Stock”), of the Company, the various sub-series of Series G
Participating Convertible Preferred Stock, par value $.001 per share
(collectively, the “Series G Preferred Stock”), of the Company, the Series I
Participating Convertible Preferred Stock, par value $.001 per share (“Series I
Preferred Stock”), of the Company, the Series J Participating Convertible
Preferred Stock, par value $.001 per share (“Series J Preferred Stock”), the
Series K Participating Convertible Preferred Stock, par value $.001 per share
(“Series K Preferred Stock”), the Series L Participating Convertible Preferred
Stock, par value $.001 per share (“Series L Preferred Stock”) and the Series M
Participating Convertible Preferred Stock, par value $.001 per share (“Series M
Preferred Stock”), of the Company, (collectively, the Series F Preferred Stock,
Series G Preferred Stock, Series I Preferred Stock, Series J Preferred Stock,
Series K Preferred Stock, Series L Preferred Stock and Series M Preferred Stock
shall be known as the “Preferred Stock”), are parties to that certain Fifth
Amended and Restated Stockholders Agreement, dated as of October 26, 2004 (the
“Fifth A&R Stockholders Agreement”), and the Company, the Founder and such
Purchasers, constituting signatories sufficient under Section 15 of the Fifth
A&R Stockholders Agreement to amend the Fifth A&R Stockholders Agreement, desire
to amend and restate the Fifth A&R Stockholders Agreement as set forth herein
and execute and deliver this Agreement, setting forth herein certain terms and
conditions governing their relative ownership of the Shares (as hereinafter
defined);

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company, the Founder and the Purchasers hereby agree as
follows:

 

1.                                       Prohibited Transfers. The Founder shall
not sell, assign, transfer, pledge, hypothecate, mortgage or dispose of, by gift
or otherwise, or in any way encumber, all or any

 

--------------------------------------------------------------------------------


 

part of the Shares (as hereinafter defined) owned by him except in compliance
with the terms of this Agreement.  For purposes of this Agreement, the term
“Shares” shall mean and include all shares of Common Stock of the Company and
all shares of any class or series of equity securities or equity-backed
securities of the Company or any subsidiary, including without limitation,
capital stock (including any shares of treasury stock) or rights, options,
warrants or other securities convertible into or exercisable or exchangeable for
capital stock or any debt security which by its terms is convertible into or
exchangeable for any equity security or has any other equity feature or any
security that is a combination of debt and equity, in any event that is owned by
the Founder, whether presently held or hereafter acquired.

 

2.                                       Purchasers’ Right of Refusal on
Dispositions made by the Founder.  Except as set forth in Section 4, if the
Founder wishes to sell, assign, transfer or otherwise dispose of any or all
Shares owned by him pursuant to the terms of a bona fide offer received from a
third party at any time prior to the earlier six months from the date of this
Agreement or the consummation of a firmly underwritten public offering pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (a “Qualified Offering”), the Founder shall submit a written offer to
sell such Shares to the Purchasers (with a copy to the Company) on terms and
conditions, including price, not less favorable to the Purchasers than those on
which the Founder proposes to sell such Shares to such third party (the
“Offer”).  The Offer shall disclose the identity of the proposed purchaser or
transferee, the Shares proposed to be sold or transferred, the agreed terms of
the sale or transfer and any other material facts relating to the sale or
transfer.  Within thirty (30) days after receipt of the Offer, each Purchaser
and each Qualified Transferee, if any, shall give notice to the Founder of its
intent to purchase all or any portion of the offered Shares on the same terms
and conditions as set forth in the Offer.  Each Purchaser and Qualified
Transferee shall have the right to purchase that number of the Shares as to
which the Offer applies as shall be equal to the aggregate number of such Shares
multiplied by a fraction, the numerator of which is the number of shares of
Common Stock of the Company then owned by such Purchaser or Qualified Transferee
(as applicable) (calculated on an as converted to Common Stock basis, and
including any shares of Common Stock deemed to be beneficially owned by such
Purchaser pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934 (“Rule 13d-3”)) and the denominator of which is the aggregate number of
shares of said Common Stock then issued and outstanding and held by (and deemed
to be beneficially owned by) all the Purchasers (calculated on an as converted
to Common Stock basis).  The amount of Shares each Purchaser or Qualified
Transferee, as that term is defined below, is entitled to purchase under this
Section 2 shall be referred to as such Purchaser’s “Pro Rata Fraction.”  Each
Purchaser shall have the right to transfer his right to any Pro Rata Fraction or
part thereof to any Qualified Transferee.  If any Purchaser or Qualified
Transferee does not wish to purchase or to transfer his right to purchase his
Pro Rata Fraction (such shares, the “Remaining Offered Shares”), then any
Purchasers or Qualified Transferees who so elect shall have the right to
purchase, on a pro rata basis with any other Purchasers or Qualified Transferees
who so elect, any Pro Rata Fraction not purchased by a Purchaser or Qualified
Transferee.  Each Purchaser or Qualified Transferee shall act upon the Offer as
soon as practicable after receipt from the Company of notice that a Purchaser or
Qualified Transferee has not elected to purchase all of the offered Shares, and
in all events

 

2

--------------------------------------------------------------------------------


 

within fifteen (15) days after receipt thereof.  Each Purchaser and Qualified
Transferee shall have the right to accept the Offer as to all or part of the
Remaining Offered Shares offered thereby.  If a Purchaser or Qualified
Transferee shall elect to purchase all or part of such Purchaser’s or Qualified
Transferee’s Pro Rata Fraction, said Purchaser or Qualified Transferee shall
individually communicate in writing such election to purchase to whichever of
the Purchasers has made the Offer, which communication shall be delivered by
hand or delivered to such Purchaser at the address set forth in Section 8 below
and shall, when taken in conjunction with the Offer be deemed to constitute a
valid, legally binding and enforceable agreement for the sale and purchase of
the Shares covered thereby.

 

If the Purchasers, taken together, do not agree to purchase all of the Shares
offered by the Founder pursuant to the Offer, and consummate such purchase
within the later of forty-five (45) days after receipt of the Offer and twenty
(20) days after the Company shall have notified each Purchaser and Qualified
Transferee of Remaining Offered Shares, such Shares subject to the Offer as
shall not have been purchased may be sold by the Founder at any time within 90
days after the expiration of the Offer, but subject to the provisions of
Section 3 below.  Any such sale shall be at not less than the price and upon
other terms and conditions, if any, not more favorable to the purchaser than
those specified in the Offer.  Any Shares not sold within such 90-day period
shall continue to be subject to the requirements of a prior offer and re-sale
pursuant to this Section.

 

For purposes hereof, a “Qualified Transferee” shall mean any person (i) who is a
Purchaser, (ii) who is an “affiliated person” of a Purchaser, as that term is
defined in the Investment Company Act of 1940, or (iii) who is a partner, member
or stockholder of a Purchaser that is a partnership, limited liability company
or corporation, as applicable, and who is offered a pro rata right, based on
his, her or its interest in the Purchaser, to acquire the Shares offered by a
Purchaser pursuant to this Section 2.

 

3.                                       Purchasers’ Right of Participation in
Sales made by the Founder.  Except as set forth in Section 4, if at any time the
Founder wishes to sell, transfer or otherwise dispose of any Shares owned by him
to any person (the “Acquiror”) in a transaction which is subject to the
provisions of Section 2 hereof, and such sale, transfer or other disposition
would, when combined with all prior sales, transfers and other dispositions by
the Founder, result in the transfer by the Founder of Shares representing more
than twenty-five percent (25%) of the total number of shares held by the Founder
(the “Founder’s Stock”), each Purchaser shall have the right to require, as a
condition to such sale or disposition, that the Acquiror purchase from said
Purchaser at the same price per Share and on the same terms and conditions as
involved in such sale or disposition by the Founder the same percentage of
shares of Common Stock owned (and deemed to be beneficially owned under Rule
13d-3) by such Purchaser as such sale or disposition represents with respect to
the number of shares of Founder’s Stock (calculated on an as converted to Common
Stock, fully diluted basis) owned by the Founder immediately prior to such
sale.  Each Purchaser wishing so to participate in any such sale or disposition
shall notify the Founder of such intention as soon as practicable after receipt
of the Offer made pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 2, and in all events within fifteen (15) days after receipt thereof.  If
a Purchaser shall elect to participate in such sale or disposition, said
Purchaser shall individually communicate such election to the Founder, which
communication shall be delivered by hand or mailed to the Founder at the address
set forth in Section 8 below.  The Founder and/or each participating Purchaser
shall sell to the Acquiror all, or at the option of the Acquiror, any part of
the Stock (as defined in Section 5 below) proposed to be sold by them at not
less than the price and upon other terms and conditions, if any, not more
favorable to the Acquiror than those set forth in the Offer; provided, however,
that any purchase of less than all of such Stock by the Acquiror shall be made
from the Founder and/or each participating Purchaser based upon a fraction, the
numerator of which is the number of shares of Stock of the Company then owned by
the Founder or such participating Purchaser (including any shares of Common
Stock deemed to be owned under Rule 13d-3) and the denominator of which is the
aggregate number of shares of Stock held by (and deemed to be held by) the
Founder and all of the participating Purchasers.  The Founder shall use his
commercially reasonable efforts to obtain the agreement of the Acquiror to the
participation of the participating Purchasers in the contemplated sale, and
shall not sell any Stock to such Acquiror if such Acquiror declines to permit
the participating Purchasers to participate pursuant to the terms of this
Section 3.  The provisions of this Section 3 shall not apply to the sale of any
Shares by the Founder (i) to a Purchaser pursuant to an Offer under Section 2 or
(ii) made upon or after the occurrence of a Qualified Offering, the sale of the
Company or control thereof, whether by merger, sale, recapitalization or similar
corporate event or the transfer of more than a majority of its capital stock
(calculated on an as converted to Common Stock, fully diluted basis) or assets
(each such event in this clause (ii), a “Corporate Event”).

 

4.                                       Permitted Transfers.  Anything herein
to the contrary notwithstanding, the provisions of Sections 1, 2 and 3 shall not
apply to: (a) any transfer of Shares by the Founder by gift or bequest or
through inheritance to, or for the benefit of, any member or members of his
immediate family; (b) any transfer of Shares by the Founder to a trust in
respect of which he serves as trustee, provided that the trust instrument
governing said trust shall provide that Founder, as trustee, shall retain sole
and exclusive control over the voting and disposition of said Shares until the
termination of the applicable restrictions on transfer under this Agreement;
(c) any sale of Common Stock in a public offering pursuant to a registration
statement filed by the Company with the Securities and Exchange Commission;
(d) any repurchase of Shares from officers, employees, directors or consultants
of the Company which are subject to restrictive stock purchase agreements under
which the Company has the option to repurchase such shares upon the occurrence
of certain events, including termination of employment; and (e) any pledge,
hypothecation or other similar financing transaction in which the Founder
continues to have the sole and exclusive authority and right to vote the shares
subject to such pledge, hypothecation or other financing transaction.  In the
event of any such transfer, other than pursuant to subsection (c) of this
Section 4, the transferee of the Shares shall hold the Shares so acquired with
all the rights conferred by, and subject to all the restrictions imposed by,
this Agreement on the party from whom the transferee received the Shares, and as
a condition to such transfer, each such transferee shall execute and deliver a
written agreement agreeing to be bound by the provisions of this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.                                       Election of Directors.

 

(a)                                  Election of Directors.  Each of the parties
hereto agrees to vote all of the Stock (as hereinafter defined and that entitles
the holder thereof to vote in the election of the Board of Directors) now owned
or hereafter acquired by such party (and attend, in person or by proxy, all
meetings of stockholders called for the purpose of electing directors), and the
Company agrees to take all actions (including, but not limited to the nomination
of specified persons) to cause and maintain the election to the Board of
Directors of the Company, to the extent permitted pursuant to the Company’s
certificate of incorporation, of the following:

 

(i)                                     two (2) individuals designated by the
Founder (one of the designees under this subsection shall initially be David
Schaeffer);

 

(ii)                                  two (2) individuals designated by the
holders of a majority in interest of the Shares owned as of the date hereof by
Jerusalem Venture Partners and certain of its affiliates (the designees under
this subsection shall initially be Erel Margalit and Michael Carus);

 

(iii)                               one (1) individual designated by the holders
of a majority in interest of the Shares owned as of the date hereof by Worldview
Technology Partners and certain of its affiliates (the designee under this
subsection shall initially be Tim Weingarten);

 

(iv)                              one (1) individual designated by the holders
of a majority in interest of the Shares owned as of the date hereof by Oak
Investment Partners and certain of its affiliates (the designee under this
subsection shall initially be Edward Glassmeyer);

 

(v)                                 one (1) individual designated by the holders
of a majority in interest of the Shares owned as of the date hereof by Broadview
Capital Partners and certain of its affiliates (the designee under this
subsection shall initially be Steven Brooks); and

 

(vi)                              one (1) individual designated by BNP Europe
Telecom & Media Fund II, LP (the designee under this subsection shall initially
be Jean-Jacques Bertrand);

 

(vii)                           one (1) individual designated by Columbia
Ventures Corporation (the designee under this subsection shall initially be
Kenneth Peterson); and

 

(viii)                        a three (3) member Compensation Committee, one of
the members of which shall be nominated by the directors elected pursuant to
subparagraph (i) above and who shall not be the Founder and two of the members
of which shall be nominated by the directors elected pursuant to subparagraphs
(ii), (iii), (iv) and (v) above.

 

5

--------------------------------------------------------------------------------


 

Each of the parties further covenants and agrees to vote, to the extent
possible, all Stock of the Company now owned or hereafter acquired by such party
so that (i) the Company’s Board of Directors shall consist of ten (10) members,
nine (9) of whom shall be nominated or designated as set forth above and the
tenth of whom shall be an independent director nominated by the Company’s Board
of Directors, (ii) the Compensation Committee thereof shall consist of three (3)
members, each of whom shall be nominated as set forth above, and (iii) the Board
of Directors may appoint up to four persons as observers at each meeting of the
Board of Directors and any committee (other than the Compensation Committee)
thereof, provided that at least one of such observers shall be selected by the
director designated by BNP Europe Telecom & Media Fund II, LP.  For the purposes
of this Agreement, “Stock” shall mean and include all Preferred Stock and Common
Stock and all other securities of the Company which may be exchangeable for or
issued in exchange for or in respect of shares of Common Stock (whether by way
of stock split, stock dividends, combination, reclassification, reorganization
or any other means).

 

In the absence of any designation from the persons or groups so designating
directors as specified above, the director previously designated by them and
then serving shall be reelected if still eligible to serve as provided herein.

 

No party hereto shall vote to remove any member of the Board of Directors or the
Compensation Committee thereof designated in accordance with the aforesaid
procedure unless the persons or groups so designating directors as specified
above so vote, and, if such persons or groups so vote then the non-designating
party or parties shall likewise so vote.

 

Any vacancy on the Board of Directors or the Compensation Committee thereof
created by the resignation, removal, incapacity or death of any person
designated under this Section 5 shall be filled by another person designated in
a manner so as to preserve the constituency of the Board or such Committee as
provided above.

 

(b)                                 [Reserved]

 

6.                                       Right of Participation in Sales by the
Company.

 

(a)                                  Right of Participation.  Except as provided
in Section 6(f) of this Agreement, the Company shall not issue, sell or
exchange, agree or obligate itself to issue, sell or exchange, or reserve or set
aside for issuance, sale or exchange, any (i) shares of Common Stock, (ii) any
other equity security of the Company, including without limitation, shares of
preferred stock, (iii) any debt security of the Company (other than debt with no
equity feature) including without limitation, any debt security which by its
terms is convertible into or exchangeable for any equity security of the
Company, (iv) any security of the Company that is a combination of debt and
equity, or (v) any option, warrant or other right to subscribe for, purchase or
otherwise acquire any such equity security or any such debt security of the
Company, unless in each case the Company shall have first offered to sell such
securities (the “Offered Securities”) to the Purchasers who hold individually or
together with their affiliates at least 2,500,000 Shares of the Common Stock, as
adjusted for stock splits, stock dividends, reclassifications, recapitalizations

 

6

--------------------------------------------------------------------------------


 

or other similar events, (such Purchasers being referred to as the
“Participating Stockholders”) as follows:  The Company shall offer to sell to
each Participating Stockholder (a) that portion of the Offered Securities as the
number of shares of Common Stock (including all shares of capital stock
convertible into Common Stock, on a fully-diluted basis) then held by such
Participating Stockholder, as the case may be, bears to the total number of
shares of Common Stock (including all shares of capital stock convertible into
Common Stock, on a fully-diluted basis) of the Company then outstanding (the
“Basic Amount,” and the aggregate of the Basic Amounts of all Participating
Stockholders being referred to as the “Aggregate Basic Amount”), and (b) such
additional portion of the Aggregate Basic Amount as such Participating
Stockholder shall indicate it will purchase should the other Participating
Stockholders subscribe for less than their Basic Amounts (the “Undersubscription
Amount”), at a price and on such other terms as shall have been specified by the
Company in writing delivered to such Participating Stockholder (the “Offer”),
which Offer by its terms shall remain open and irrevocable for a period of
twenty (20) days from receipt of the offer.

 

(b)                                 Notice of Acceptance.  Notice of each
Participating Stockholder’s intention to accept, in whole or in part, any Offer
made pursuant to Section 6(a) shall be evidenced by a writing signed by such
Participating Stockholder and delivered to the Company prior to the end of the
20-day period of such offer, setting forth such of the Participating
Stockholder’s Basic Amount as such Participating Stockholder elects to purchase
and, if such Participating Stockholder shall elect to purchase all of its Basic
Amount, such Undersubscription Amount as such Participating Stockholder shall
elect to purchase (the “Notice of Acceptance”).  If the Basic Amounts subscribed
for by all Participating Stockholders are less than the total Aggregate Basic
Amount, then each Participating Stockholder who has set forth Undersubscription
Amounts in its Notice of Acceptance shall be entitled to purchase, in addition
to the Basic Amounts subscribed for, all Undersubscription Amounts it has
subscribed for; provided, however, that should the Undersubscription Amounts
subscribed for exceed the difference between the Aggregate Basic Amount and the
Basic Amounts subscribed for (the “Available Undersubscription Amount”), each
Participating Stockholder who has subscribed for any Undersubscription Amount
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Undersubscription Amount subscribed for by such
Participating Stockholder bears to the total Undersubscription Amounts
subscribed for by all Participating Stockholders, subject to rounding by the
Board of Directors to the extent it reasonably deems necessary.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Conditions to Acceptances and Purchase.

 

(i)                                     Permitted Sales of Refused Securities. 
If Notices of Acceptance are not given by the Participating Stockholders in
respect of all the Aggregate Basic Amount, the Company shall have ninety (90)
days from the expiration of the period set forth in Section 6(a) to close the
sale of all or any part of such Aggregate Basic Amount as to which a Notice of
Acceptance has not been given by the Participating Stockholders (the “Refused
Securities”) to the person or persons specified in the Offer, but only for cash
and otherwise in all respects upon terms and conditions, including, without
limitation, unit price and interest rates, which are no more favorable, in the
aggregate, to such other person or persons or less favorable to the Company than
those set forth in the Offer.

 

(ii)                                  Reduction in Amount of Offered
Securities.  If the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 6(c)(i) above), then each Participating Stockholder may, at its sole
option and in its sole discretion, reduce the number of, or other units of the
Offered Securities specified in its respective Notices of Acceptance to an
amount which shall be not less than the amount of the Offered Securities which
the Participating Stockholder elected to purchase pursuant to Section 6(b)
multiplied by a fraction, (A) the numerator of which shall be the amount of
Offered Securities which the Company actually proposes to sell, and (B) the
denominator of which shall be the amount of all Offered Securities.  In the
event that any Participating Stockholder so elects to reduce the number or
amount of Offered Securities specified in its respective Notices of Acceptance,
the Company may not sell or otherwise dispose of more than the reduced amount of
the Offered Securities until such securities have again been offered to the
Participating Stockholders in accordance with Section 6(a).

 

(iii)                               Closing.  Upon the closing, which shall
include full payment to the Company, of the sale to such other person or persons
of all or less than all the Refused Securities, the Participating Stockholders
shall purchase from the Company, and the Company shall sell to the Participating
Stockholders, the number of Offered Securities specified in the Notices of
Acceptance, as reduced pursuant to Section 6(c)(ii) if the Participating
Stockholders have so elected, upon the terms and conditions specified in the
Offer.  The purchase by the Participating Stockholders of any Offered Securities
is subject in all cases to the preparation, execution and delivery by the
Company and the Participating Stockholders of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Participating Stockholders and their respective counsel.

 

(d)                                 Further Sale.  In each case, any Offered
Securities not purchased by the Participating Stockholders or other person or
persons in accordance with Section 6(c) may not be sold or otherwise disposed of
until they are again offered to the Participating Stockholders under the
procedures specified in Sections 6(a), 6(b) and 6(c).

 

8

--------------------------------------------------------------------------------


 

(e)                                  Termination of Right of Participation.  The
rights of the Participating Stockholders under this Section 6 shall terminate
immediately prior to the consummation of a Qualified Offering.

 

(f)                                    Exception.  The rights of the
Participating Stockholders under this Section 6 shall not apply to:

 

(i)                                     Common Stock issued as a stock dividend
to holders of Common Stock or upon any subdivision or combination of shares of
Common Stock,

 

(ii)                                  shares of any series of preferred stock
issued as a dividend to holders of such series of preferred stock upon any
subdivision or combination of shares of such series of preferred stock,

 

(iii)                               shares of Common Stock issued or issuable
upon conversion of preferred stock or other securities of the Company
convertible into Common Stock,

 

(iv)                              up to 29,268,461 shares of Common Stock issued
or issuable pursuant to options, warrants or other rights (as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like) issued to
employees, officers or directors of, or consultants or advisors to the Company
or any subsidiary pursuant to stock purchase or stock option plans or other
arrangements that are approved by the Board of Directors,

 

(v)                                 Common Stock issued pursuant to the
acquisition of another corporation by the Company by merger (whereby the Company
owns no less than 51% of the voting power of such corporation) or purchase of
substantially all of its stock or assets, if such acquisition is approved by a
majority of the Directors nominated in the manner set forth in Section 5 hereof,

 

(vi)                              Common Stock offered to the public pursuant to
a registration statement filed under the Securities Act,

 

(vii)                           Common Stock, or options or warrants to purchase
Common Stock, issued to financial institutions or lessors in connection with
commercial credit arrangements, equipment financings or similar transactions, as
approved by the two-thirds (2/3rds) of the then sitting members of the Board of
Directors, and

 

(viii)                        the issuance of Common Stock upon the conversion
of the Notes or the issuance of additional convertible debt or equity as a
paid-in-kind interest payment the Notes approved by the Board of Directors.

 

(g)                                 Waiver.  The rights of the Purchasers under
this Section 6 may be waived in any instance, on behalf of all of the
Purchasers, prospectively or retroactively, by the written

 

9

--------------------------------------------------------------------------------


 

agreement of the holders of two-thirds in interest of the Common Stock owned
beneficially or of record by the Purchasers.  Upon waiver of the rights of the
Purchasers in accordance with this subsection (g) with respect to a particular
issuance, sale or exchange of Offered Securities, the Purchasers shall be
excluded from the definition of “Participating Stockholders” for purposes of
this Section 6 with respect to such issuance, sale or exchange.

 

7.                                       Termination.  This Agreement, and the
respective rights and obligations of the parties hereto, shall terminate upon
the earliest to occur of the following: (i) the completion of a Qualified
Offering, provided that the obligations of Section 9 shall survive such
termination; or (ii) the sale of the Company, whether by merger, sale, or
transfer of more than ninety percent (90%) of its capital stock, or sale of
substantially all of its assets.  In addition, any Purchaser or Qualified
Transferee may elect to terminate its rights and obligations with respect to any
or all of Sections 2, 3 or 5 by providing written notice of such election to the
Company at any time.

 

8.                                       Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given when delivered or mailed by first class, registered or certified mail (air
mail if to or from outside the United States), return receipt requested, postage
prepaid, or by internationally, recognized overnight courier service (two
business days after deposit with such overnight courier service in the case of
deliveries to non-U.S. residents), if to each Purchaser at his respective
address set forth on Schedule I hereto, and if to the Founder, at his address
set forth on Schedule I hereto or to such other address as the addressee shall
have furnished to the other parties hereto in the manner prescribed by this
Section 8.

 

9.                                       Lock-up Agreement.  Each of the
Purchasers and holders of Founder’s Stock hereby agrees in connection with the
Company’s Qualified Offering, upon the request of the principal underwriter
managing the Qualified Offering of the Company, not to sell publicly any Shares
now owned or hereafter acquired by him, her or it and subject to this Agreement
(other than Shares being registered in such offering or any shares purchased in
the open market after the Company’s initial public offering) without the prior
written consent of such underwriter for a period of time (not to exceed ninety
(90) days) from the consummation of such Qualified Offering as the underwriter
may specify, in all events subject to the provisions of Section 13(f) of a
certain Seventh Amended and Restated Registration Rights Agreement dated as of
October 26, 2004.

 

10.                                 Failure to Deliver Shares.  If the Founder
becomes obligated to sell any Shares owned by, or held for the benefit of, such
Purchaser to the Founder, another Purchaser or a Qualified Transferee under this
Agreement and fails to deliver such shares in accordance with the terms of this
Agreement, the Founder or such Purchaser, as applicable, may, at his or its
option, in addition to all other remedies it may have, send to the Company for
the benefit of such selling Purchaser the purchase price for such Shares as is
herein specified.  Thereupon, the Company upon written notice to said Purchaser,
(a) shall cancel on its books the certificate(s) representing the Shares to be
sold and (b) shall issue, in lieu thereof, in the name of the Founder

 

10

--------------------------------------------------------------------------------


 

or such Purchaser, as applicable, a new certificate(s) representing such Shares,
and thereupon all of said Purchaser’s rights in and to such shares shall
terminate.  The Company may exercise a similar remedy in enforcing its rights
under Section 2.  If the Founder transfers any shares to a Purchaser in
violation of this Agreement, the Company may, at the election of a majority of
the disinterested members of the Board of Directors, cancel on the books of the
Company any shares of capital stock then held by the Founder, and compel the
Founder to purchase from any transferee a number of shares of capital stock
equal to the amount so transferred in violation of this Agreement.

 

11.                                 Specific Performance.  The rights of the
parties under this Agreement are unique and, accordingly, the parties shall, in
addition to such other remedies as may be available to any of them at law or in
equity, have the right to enforce their rights hereunder by actions for specific
performance to the extent permitted by law.

 

12.                                 Legend.  Until this Agreement terminates in
full, the certificates representing the Shares shall bear on their face a legend
indicating the existence of the restrictions imposed hereby.  After the
Qualified Offering, the Company shall not issue or deliver to any transfer agent
a stop transfer notice with respect to any Shares, the transfer of which is
permitted pursuant to Rule 144(k) and the Securities Act of 1933.

 

13.                                 Entire Agreement.  This Agreement (including
any and all exhibits, schedules and other instruments contemplated thereby)
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings between
them or any of them as to such subject matter.

 

14.                                 Waivers and Further Agreements.  Except as
otherwise expressly set forth herein, the rights of the Purchasers and holders
of Founder’s Stock under this Agreement may be waived by an instrument in
writing executed and delivered by Purchasers holding at least two-thirds in
interest of the Stock, on an as if converted to Common Stock basis, then held or
deemed to be held by all Purchasers and holders of Founder’s Stock; provided,
however, that the rights set forth in Section 5 with respect to the designation
of the Board of Directors of the Company may not be waived without the prior
written consent of the constituency affected by such waiver, which waiver shall
be obtained in a manner consistent with, and shall require the same percentages
prescribed in, Section 5.  Any waiver by any party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of that provision or of any other provision hereof.  Each of
the parties hereto agrees to execute all such further instruments and documents
and to take all such further action as any other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.  Notwithstanding
the foregoing, no waiver approved in accordance herewith shall be effective if
and to the extent that such waiver grants to any one or more Purchasers or
holders of Founder’s Stock any rights more favorable than any rights granted to
all other Purchasers and holders of Founder’s Stock or otherwise treats any one
or more of such parties differently than all other such parties.

 

11

--------------------------------------------------------------------------------


 

15.                                 Amendments.  Except as otherwise expressly
provided herein, this Agreement may not be amended except by an instrument in
writing executed by (i) holders of at least two-thirds in interest of the Stock
of the Purchasers, and (ii) the Company.  Notwithstanding the foregoing, no
amendment approved in accordance with this Section 15 shall be effective if and
to the extent that such amendment (i) creates any additional affirmative
obligations to be complied with by any or all of the Purchasers and holders of
Founder’s Stock unless approved by holders of all of the Stock then outstanding
and/or (ii) adversely affects any of the Founder’s rights existing under this
Agreement prior to such amendment in a manner that is inconsistent with, or
disproportionate to, the effect of such amendment on the other parties hereto
and/or (iii) adversely affects any Purchaser’s rights existing under this
Agreement prior to such amendment in a manner that is inconsistent with, or
disproportionate to, the effect of such amendment on the other Purchasers.  In
addition, the rights set forth in Section 5 with respect to the designation of
the Board of Directors of the Company may not be amended without the prior
written consent of the constituency affected by such amendment, which consent
shall be obtained in a manner consistent with Section 5.

 

16.                                 Assignment; Successors and Assigns.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, legal representatives, successors
and permitted transferees, except as may be expressly provided otherwise herein,
and provided, further, that no Purchaser may transfer its rights or obligations
hereunder except to a Qualified Transferee.

 

17.                                 Severability.  In case any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement and such
invalid, illegal and unenforceable provision shall be reformed and construed so
that it will be valid, legal, and enforceable to the maximum extent permitted by
law.

 

18.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

20.                                 Section Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

21.                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of New York.

 

22.                                 Fifth A&R Stockholders Agreement.  This
Agreement amends and restates the Fifth A&R Stockholders Agreement by, among
other things, eliminating reference to the Preferred Stock of the Company.  Upon
and after the execution of this Agreement, the Fifth A&R Stockholders Agreement
shall be terminated and of no further force and effect.

 

12

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SIXTH AMENDED AND
RESTATED STOCKHOLDERS AGREEMENT as of the date first above written.

 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

OAK INVESTMENT PARTNERS IX,

 

LIMITED PARTNERSHIP

 

 

 

By:

Oak Associates IX, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND, LIMITED PARTNERSHIP

 

By:

Oak IX Affiliates, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED
PARTNERSHIP

 

By:

Oak Associates IX, LLC, its General Partner

 

 

 

By:

 

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

14

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

JERUSALEM VENTURE PARTNERS III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P., its General Partner

 

By:

Jerusalem Venture Partners Corporation, its

 

 

General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS III

 

(ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III (Israel) Management

 

 

Company Ltd., its General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS

 

ENTREPRENEURS FUND III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P., its General Partner

 

By:

Jerusalem Venture Partners Corporation, its

 

 

General Partner

 

 

 

By:

 

 

 

Name: Erel Margalit

 

15

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

JERUSALEM VENTURE PARTNERS IV, L.P.

 

 

 

 

By:

Jerusalem Partners IV, L.P., its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV (Israel), L.P.

 

 

 

By:

Jerusalem Partners IV – Venture Capital, L.P.,

 

 

its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

JERUSALEM VENTURE PARTNERS IV-A, L.P.

 

 

 

By:

Jerusalem Venture Partners IV, L.P., its General

 

 

Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

 

By:

 

 

 

Name: Erel Margalit

 

 

 

 

JERUSALEM VENTURE PARTNERS

 

ENTREPRENEURS FUND IV, L.P.

 

 

 

 

By:

Jerusalem Venture Partners IV, L.P., its General

 

 

Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name: Erel Margalit

 

16

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

WORLDVIEW TECHNOLOGY PARTNERS III, L.P.

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL III, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

 

 

WORLDVIEW III CARRIER FUND, L.P.

 

 

 

By:

Worldview Capital III, L.P., its General Partner

 

 

 

By:

 

 

 

Name: James Wei

 

 

 

 

 

WORLDVIEW TECHNOLOGY

 

PARTNERS IV, L.P.

 

 

 

WORLDVIEW TECHNOLOGY

 

INTERNATIONAL IV, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

 

 

By:

Worldview Capital IV, L.P., its General Partner

 

 

 

By:

 

 

 

Name: James Wei

 

17

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

BCP CAPITAL, L.P.

 

 

 

By:

BCP General LLC, its General Partner

 

 

 

By:

 

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

 

 

 

 

 

BCP CAPITAL QPF, L.P.

 

 

 

By:

BCP General LLC, its General Partner

 

 

 

By:

 

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

 

 

 

 

 

BCP AFFILIATES FUND LLC

 

 

 

By:

BCP Capital Management LLC, its Manager

 

 

 

By:

 

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

18

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

BOULDER VENTURES IV, L.P.

 

 

 

By:

 

 

 

Name: Andrew E. Jones

 

Title: General Partner

 

 

 

 

 

BOULDER VENTURES IV (ANNEX), L.P.

 

 

 

By:

 

 

 

Name: Andrew E. Jones

 

Title: General Partner

 

19

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

NAS PARTNERS I L.L.C.

 

 

 

By:

Nassau Capital LLC,

 

 

its General Partner

 

 

 

By:

 

 

 

Name: Randall A. Hack

 

Title: Managing Member

 

 

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:

Nassau Capital LLC,

 

 

its General Partner

 

 

 

By:

 

 

 

Name: Randall A. Hack

 

Title: Managing Member

 

20

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

BNP EUROPE TELECOM & MEDIA FUND II, LP

 

 

 

By:

 

 

 

Name: Shawna Morehouse & Martin Laidlaw

 

Title: Authorized Signatories

 

By: General Business, Finance and Investment Ltd., its General Partner and By:
Commerce Advisory Services Ltd, as Director and Partnership Secretary

 

 

 

 

 

NATIO VIE DEVELOPPEMENT 3, FCPR

 

 

 

By:

 

 

 

Name: Bernard d’Hotelans

 

Title: Directeur Associe

 

21

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

22

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

By:

 

 

 

David Schaeffer

 

 

 

 

 

THE SCHAEFFER DESCENDENTS TRUST

 

 

 

By:

 

 

 

Ruth Schaeffer

 

 

 

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

By:

 

 

 

Name: David Schaeffer

 

Title: Chairman and Chief Executive Officer

 

23

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

UFO COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name: Jay Ferguson

 

TITLE: CHAIRMAN

 

24

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

PALADIN CAPITAL PARTNERS FUND, L.P.

 

 

 

By:

Paladin General Holdings, LLC

 

 

Its General Partner

 

 

 

 

 

 

By:

 

 

 

Name: Frank J. Hanna, Jr.

 

Title: President

 

 

 

 

 

WORLDWIDE INVESTMENTS, LLC

 

 

 

By: Worldwide Assets, Inc., its Sole Member

 

 

 

By:

 

 

 

Name: Frank J. Hannah

 

Title: Chairman & Chief Executive Officer

 

 

 

 

 

2001 PENN. AVE. INVESTMENTS, LLC

 

 

 

 

 

By:

 

 

 

Name: Michael R. Steed

 

Title: President

 

25

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

KLINE HAWKES PACIFIC, L.P.

 

 

 

By:

Kline Hawkes Pacific Advisors, LLC,
its General Partner

 

 

 

 

 

By:

 

 

 

Name: Jay Ferguson

 

Title: Member

 

 

 

 

 

KLINE HAWKES PACIFIC FRIENDS FUND, LLC

 

 

 

By:

Kline Hawkes Pacific Advisors, LLC,
 its Managing Member

 

 

 

 

 

By:

 

 

 

Name: Jay Ferguson

 

Title: Member

 

 

 

 

 

BROADMARK CAPITAL, L.L.C.

 

 

 

 

 

By:

 

 

 

 

 

Name: Joseph L. Schocken

 

Title: President

 

26

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

GLOBAL ACCESS TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name: John E. Jones

 

TITLE: VICE PRESIDENT

 

27

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Stockholders Agreement]

 

 

 

COLUMBIA VENTURES CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Kenneth D. Peterson, Jr.

 

Title: Chief Executive Officer 

 

28

--------------------------------------------------------------------------------


 

Schedule 1

 

Cisco Systems Capital Corporation

 

 

David Schaeffer

 

 

Ruth E. Schaeffer, Trustee of the Schaeffer Descendents Trust

 

 

Denise Shen

 

 

Barry Morris

 

 

Scott Welker

 

 

Edward Lu

 

 

Bradley Griggs

 

 

Scott Stewart

 

 

Thaddeus Weed

 

 

C Blair Partners, LP

 

 

C. Blair Partners II, LP

 

 

C. Blair Fund, Ltd.

 

 

BNP Europe Telecom & Media Fund II, LP

 

c/o CIBC Financial Center
11 Dr. Roy’s Drive, 3rd Floor
P.O. Box 694 GT
Grand Cayman
Cayman Islands, B.W.I.

Natio vie Developpement 3, FCPR

 

BNP Private Equity
32, boulevard Haussman
75009 Paris
France

Jerusalem Venture Partners III (Israel), L.P.

 

Jerusalem Technology Park

Jerusalem Venture Partners IV (Israel), L.P.

 

Building One Mahla,
Jerusalem 91847
Attn: Erel Margalit

Jerusalem Venture Partners III, L.P.

 

666 Fifth Avenue

Jerusalem Venture Partners Entrepreneurs Fund III, L.P.

 

Suite 195
New York, NY 10103

Jerusalem Venture Partners IV, L.P.

 

 

Jerusalem Venture Partners IV-A, L.P.

 

 

Jerusalem Venture Partners Entrepreneurs Fund IV, L.P.

 

 

Oak Investment Partners IX, LP

 

One Gorham Island

Oak IX Affiliates Fund, LP

 

Westport, CT 06880

Oak IX Affiliates Fund-A, LP

 

Attn: Ed Glassmeyer

Worldview Technology Partners III, LP

 

435 Tasso Street #120

Worldview Technology International III, LP

 

Palo Alto, CA 94301

 

29

--------------------------------------------------------------------------------


 

Worldview Strategic Partners III, LP

 

 

Worldview III Carrier Fund, LP

 

 

Boulder Ventures IV, LP

 

4750 Owings Mills Blvd.

Boulder Ventures IV (Annex), LP

 

Owings Mills, MD 21117
Attn: Andy Jones

Nassau Capital Partners IV, LP

 

Capstone Capitl L.L.C.

NAS Partners I, LLC

 

4700 Province Line Road
Princeton, NJ 08540
Attn: Randall A. Hack

BCP Capital, L.P.

 

BCP Capital Management LLC

BCP Capital QPF, L.P.

 

One Maritime Plaza, Suite 2525

BCP Affiliates Fund Llc

 

San Francisco, CA 94111

 

 

Attn: David Kapnick

Paladin Capital Partners Fund, L.P.

 

2001 Pennsylvania Avenue NW

 

 

Suite 400

 

 

Washington, D.C. 20006

Worldwide Investments, LLC

 

Worldwide Investments, LLC

 

 

c/o Worldwide Assets, Inc.

 

 

P.O. Box 27740

 

 

Las Vegas, NV 89126

2001 Penn. Ave. Investments, LLC

 

2001 Pennsylvania Avenue,

 

 

Suite 400

 

 

Washington, DC 20006

Kline Hawkes Pacific, L.P.

 

11726 San Vicente Blvd., Suite 300

 

 

Los Angeles, CA 90049

Kline Hawkes Pacific Friends Fund, LLC

 

11726 San Vicente Blvd., Suite 300

 

 

Los Angeles, CA 90049

Broadmark Capital

 

2800 One Union Square

 

 

600 University Street

 

 

Seattle, WA 98101

UFO Communications, Inc.

 

60 Federal St, Suite 304

 

 

San Francisco, CA 94107

Columbia Ventures Corporation

 

 

Comdisco, Inc.

 

 

ACON Venture Partners, LP

 

 

Clipperbay & Co.

 

 

Covestco-Venture, LLC

 

 

2M Technology Ventures, L.P.

 

 

 

30

--------------------------------------------------------------------------------